DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/11/2020.
Claims 4 and 15 are amended.
Claims 1-21 are pending. Claims 8-10 and 12-21 have been withdrawn.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
First, the Applicant argues that Burton is non-analogous art to the claimed invention because Burton is in a different field of endeavor and not reasonably pertinent. The Examiner has noted the Applicant’s argument with respect to Burton being in a different field of endeavor. The Applicant argues that Burton is not reasonably pertinent to the particular problem with which the invention is concerned because the claimed invention addresses a problem particular to smoking articles and control of a segmented heater to heat and thereby vaporize components of an aerosol precursor, and Burton is not pertinent to this problem, but rather pertinent to the problem of proper function of an in-flight ice protection system. The Examiner respectfully disagrees that Burton is not reasonably pertinent. Specifically, the Examiner contends that the Applicant’s view of the problem solved as described above is much narrower than Examiner’s view of the problem solved by the inventor. The Examiner has construed the problem in view of the specification as improving the electronics of the device to extend the usability of the device (see Paragraph 5 of the instant specification) by providing a control component which controls a plurality of heating elements (see Paragraph 11-12). Similarly, Burton teaches the use of a demultiplexer with resistive heating devices (see Fig. 8) for the purpose of preventing overheating and/or catastrophic failure of the system which would lead to a degradation of the device (see Paragraph 8). Therefore, Burton is 
Second, the Applicant argues that the rationale that one skilled in the art would obtain the predictable result of directing voltage among selected heaters and preventing over-heating is flawed because Egoyants by itself already discloses directing voltage among heaters and heat without combustion. The Examiner notes that Applicant’s argument centers around Burton not improving the function of Egoyants because the device of Egoyants already perform the functions of directing voltage to the heaters and preventing over-heating. However, MPEP 2143 lists exemplary rationales in addition to some teaching, suggestion, or motivation that would lead one of ordinary skill to modify the prior art, there are several other rationales that may support a conclusion of obviousness, including “simple substitution of one known element for another to obtain predictable results.” While the Examiner notes that, Egoyants teaches the apparatus may be configured to heat the smokable material without combusting the smokable material (Paragraph 26), Egoyants does not teach how they would prevent this from occurring. Egoyants teaches the use of a temperature sensor (Paragraph 87), but there does not seem to be a feedback mechanism to prevent overheating. From Egoyants’ operation, the controller 12 may be configured to de-activate the heater, or reduce the power being supplied to the heater 3, in between puffs (Paragraph 77). In other words, the puffs control when the heater is activated and deactivated, but is silent as to how a controller would prevent overheating if a user, for example, continuously puffs on the electronic cigarette or continuously holds down an activation button. The use of the PID controller and temperature sensors in Burton allow the processor to constantly monitor the temperature of the heaters to prevent overheating (see Paragraph 62 of Burton).  
Third, the Applicant further argues that Burton’s over-temperature protection depends on aerodynamic structure state inputs including air data 830 that contribute to determining temperature setpoints, and that there is no evidence that the state of Egoyants’ smoking article is even remotely impacted in a similar manner such that it would even benefit from the same or even a similar over-temperature protection. Burton discloses that using aerodynamic structure state inputs including air data is optional (see Paragraph 86 which states “the Setpoint Temperature Module 923 may receive inputs”). Moreover, Burton does not teach what “air data” includes. Air data could include “temperature of the 
Fourth, the Applicant argues that there is no evidence that the state of Egoyants’ smoking article requires a similar power density that causes overheating, and therefore would even benefit from the same or similar system as provided by Burton. The Examiner does not understand why the Applicant is arguing Egoyants does not appear to have a similar power density as Burton and would appreciate further explanation on this point. To the best of the Examiner understanding, Burton states its controller can rapidly and efficiently respond to individual heater temperatures and changing atmospheric conditions (paragraph 10) by preventing the heating devices from overheating past the maximum operating temperature (Paragraph 8). Therefore, the Examiner contends that the system of Egoyants would benefit from the “rapid and efficient” response of the controller to the individual heaters, as this would allow the heater to heat up and cool down quicker as well as providing a safety mechanism to prevent heating past the maximum operation temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994).
Regarding claim 1, Egoyants discloses an apparatus configured to heat smokable material to volatilize at least one component of the smokable material (abstract) comprising:
a housing (7; Fig. 1-4) containing smokable material (5; equivalent to an aerosol precursor composition);
a heater (3; Fig. 7-9) comprising a plurality of heating regions (10; equivalent to a plurality of heating elements) in the form of a projection, such as an upstanding heating plate (Paragraph 69; see Fig. 9; equivalent to a segmented heater), wherein a particular one of the heating regions is activated, thermal energy is supplied to the smokable material located directly adjacent to the heating region without substantially heating the remainder of the smokable material (Paragraph 71; equivalent separately powerable to heat and thereby vaporize components of the aerosol precursor composition); and
a controller (12; equivalent to a control component) electrically connected to an energy source and the heater so that is can control their operation by sending and receiving signals, and in particular, control activation of the heater in a sequential order (Paragraph 72-73; also see method in Fig. 10, Paragraph 74).
	However, Egoyants is silent as to a logic circuit coupled to the segmented heater, the logic circuit being a demultiplexer, and including a data input and a plurality of outputs each output of which is coupled to a respective one of the plurality of heating elements of the segmented heater; and a processor configured to produce a logic signal as a waveform that switches between a high voltage level and a low voltage level that represent respectively a first value and a second value, the processor being coupled and configured to provide the logic signal including at least the first value to the data input of the logic circuit and cause the logic circuit to provide the first value and thereby the high voltage level at one or more outputs of the plurality of outputs of the logic circuit, and thereby power respective one or more 
	Burton teaches a heating device comprising a plurality of resistive heating elements (abstract) reasonably pertinent to the problem of providing a high performance custom controller for the heaters (Paragraph 10; thereby improving the electronics) comprising a PID control module (852, 944; Fig. 8-9), a drive and sense module (855, 946) (collectively the PID control module and the drive and sense module are interpreted as a processor), a demultiplexer (856, 947; Paragraph 55) comprising a data input (see Fig. 8-9) and the demultiplexer increasing the number of output channels of the controller (paragraph 124; equivalent to a plurality of outputs) connected to heaters (858) in the form of an array of heating elements (Paragraph 55; interpreted as a segmented heater), and thermocouples (838); wherein the PID control module provides a heater drive signal output for one heating element (Paragraph 55), and the demultiplexer directs power among selected heaters (Paragraph 55), wherein the demultiplexer may receive a voltage and supply that voltage to the selection of individual heaters (Paragraph 124), from the drive and sense module which uses pulse-width modulation (PWM; equivalent to a signal as waveform having a high level and a low level) to output each heater channel’s voltage (Paragraph 110-111). Burton further teaches that the methods above may be implemented by a logic circuit (Paragraph 145). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known controller of Egoyants with the known controller of Burton including a PID control module, drive and sense module, and demultiplexer, and thermocouples in order to obtain the predictable result of directing voltage among selected heaters (Burton; Paragraph 55, 124), with the benefit of preventing overtemperature (i.e. over-heating) (Burton; Paragraph 56) and rapidly and efficient control the temperature of the device (Burton; Paragraph 56). Furthermore, one of ordinary skill in the art would appreciate that prevention of over-heating is further advantageous because it would prevent combustion of the smokable material, which is a goal of Egoyants (Paragraph 26).
Regarding claim 2
Regarding claim 3, modified Egoyants discloses the individual heating regions comprising upstanding heating plates extending into the smokable material (Paragraph 69; equivalent to a plurality of electrically conductive prongs) are spaced apart (Paragraph 69; Fig. 9).
Regarding claim 4, modified Egoyants discloses the smokable material comprises tobacco (paragraph 77; equivalent to a solid), and the individual heating regions comprising upstanding heating plates extending into the smokable material (Paragraph 69; equivalent to a plurality of electrically conductive prongs) are spaced apart lengthwise along the smokable material (Paragraph 69; Fig. 9).
 Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994) as applied to claim 1 above, and further in view of Parks (“DEMUX, MUX, and Decoders: How to Expand I/O”).
Regarding claim 5, modified Egoyants discloses the device as discussed above with respect to claim 1, comprising the demultiplexer including the data input and the plurality of outputs (Burton; Fig. 8-9; Paragraph 124).
However, modified Egoyants does not explicitly teach the demultiplexer further including one or more selection inputs, and wherein the processor is further coupled to the one or more selection inputs and configured to select via the one or more selection inputs the one or more outputs of the demultiplexer and thereby cause the demultiplexer to provide the first value and thereby the high voltage level to one or more outputs.
	Parks teaches a demultiplexer (see Fig. 1A) connected to a microcontroller (see Fig. 1A), the microcontroller having two address pins (A0, A1; equivalent to one or more selection inputs) and a third pin serving as a digital output (D0) whose signal can be redirected to up to four external peripheral components by toggling the address pins into one or more states (Page 2, Paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known demultiplexer of modified Egoyants (Burton; Paragraph 124) to include the known address pins as in Parks in order to obtain the predictable result of redirecting the voltage output to the heaters (Parks; Page 2, Paragraph 1). 
	Regarding the claim limitation “wherein the processor is…configured to select via the one or more selection inputs the one or more outputs of the demultiplexer and thereby cause the demultiplexer to 
Regarding claim 6, the claim limitation “the processor is configured to select no more than one of the one or more outputs and thereby cause the demultiplexer to provide the first value and thereby the high voltage level at no more than one of the one or more outputs” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Egoyants is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 7, modified Egoyants discloses the address pins include one of four states including <A1:A0>= 00, 01, 10, and 11 (Park; Page 2, Paragraph 1; equivalent to the first and second values being binary values), the heating elements are arranged in an array (Burton; Paragraph 55; equivalent to the heating elements are arranged in a sequence) such that the toggling of the address pins in the four states redirects the digital output signal to the four external components (Park; Page 2, Paragraph 1) at predetermined intervals (Egoyants; Paragraph 75).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994) as applied to claim 1 above, and further in view of McCafferty et al. (US 5372148).
Regarding claim 11, modified Egoyants discloses the device as discussed above with respect to claim 1.

McCafferty discloses an apparatus for controlling energy flow into a heating load array of a smoking article (abstract) comprising means for measuring the amount of energy delivered to a selected heating element (see claim 1) wherein energy measurement means comprises an analog-to-digital converter to measure a voltage that is applied to the heating load and provide a digital representation of the measured voltage (see claim 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an analog-to-digital converter as in McCafferty to the circuit of modified Egoyants in order to measure the voltage applied to the heating load (McCafferty; claim 13) with the benefit of allowing a microcontroller monitor changes in the amount of energy stored in the power supply to determine if the battery must be recharge or replaced and allowing the apparatus to enter a dormant mode (McCafferty; Column 6, lines 1-8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747    

/Michael J Felton/Primary Examiner, Art Unit 1747